Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Decision to reach an allowability of the case was not possible due to the absence of any telephonic response or email response from x.zhang@weilintech.com or taylor@weilintech.com.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

This application is in condition for allowance except for the following formal matters: 
1. In claim 1, line 4, insert -- "deposited on the ceramic base substrate," -- after "buffer layer".
2. In claim 1, line 6, delete "the" and insert -- "a" -- after "and".
3. In claim 1, line 7, delete "filling" and insert -- "fills" -- after "which".
4. In claim 1, line 8, insert -- " deposited on the buffer layer," -- after "contact layer".
5. In claim 1, line 10, delete "the" and insert -- "a" -- before "thickness ratio".
6. In claim 1, line 11, delete "the" -- before "grain size".
7. In claim 1, line 11, delete "in" and insert -- "of" -- after "grain size".
8. In claim 7, line 5, delete "deposition" and insert -- "sputtering" -- before "chamber".
9. In claim 7, line 6, delete "targets" and insert -- "target" -- after "planar".

Upon acceptance of the above changes the following is the allowable limitation:

Claims 1-8 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “which fills surface cracks of the ceramic base substrate” when taken in combination with all the remaining limitations of the independent claim.
The specific combination of the buffer layer composition with the specified electrical contact layer composition where the buffer layer has the above allowable limitation fulfilled, makes the claim allowable when taken in consideration along with the rest of the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819